Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (Physics-Inspired Garment Recovery from a Single-View Image).
target).  It is noted that Yang does not explicitly teach “determining a contour of the garment based on the image of the garment.”  However, Yang’s Garment parameter Identification (figures 2 and 3), showing the identified garment generated from the Single-view Image, suggests the determine of the garment’s contour is based on the image of the garment as claimed.  Thus, it would have been obvious to configure Yang’s method as claimed by using the image of the garment to identify the shape, curve, contour, … of the garment.  The motivation is to reconstruct the garment for different poses and shapes/sizes (Yang, figure 1).

Claim 2 adds into claim 1 “wherein the steps are implemented as a computer vision algorithm based on a set of convolutional neural networks comprising a classifier neural network, a regressor neural network and a segmentor neural network” which is obvious as Yang’s computer vision algorithm can be implemented on a neural network (e.g., a classifier neural network, a regressor neural network and a segmentor neural network).

Claim 3 adds into claim 1 “wherein the dimensional parameters of a garment include at least one of the following: a height, a distance, a girth and a distance along a curved surface” (Yang, figure 3).

Claim 4 adds into claim 1 “wherein the image of the garment is a 2D image” (Yang, figure 2).

Claim 5 adds into claim 4 “wherein the obtaining the image of the garment is performed by a setup comprising a camera and an operational surface including reference points disposed in predetermined locations, used for automatic calibration of the setup” which is well known in the art to capture an image (Yang, figure 1) by camera to set up “a camera and an operational surface including reference points disposed in predetermined locations, used for automatic calibration of the setup.”

Claim 6 adds into claim 4 “wherein the obtaining the image of the garment is performed using a camera and an operational surface including a grid of predetermined shape and size, and further including automatic calibration of the camera” which is well known in the art to capture an image (Yang, figure 1) by camera to set up “a camera and an operational surface including a grid of predetermined shape and size, and further including automatic calibration of the camera.”

s 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (Parametric design of garment pattern based on body dimensions) in view of KIMURA et al (Representing a Partially Observed Non-Rigid 3D Human Using Eigen-Texture and Eigen-Deformation).
As per claim 7, Liu teaches the claimed “method for determining dimensional parameters of a garment,” the method comprising the steps of: “obtaining a geometrical production model used for manufacturing of the garment” (Liu, figure 1 – Human body dimension); and “deriving the dimensional parameters of the garment from the parametric production model” (Liu, figure 1 – Output garment Pattern; 3.3. Modeling the relations between dimensional constraint parameters and human body dimensions).  It is noted that Liu does not explicitly teach “transforming the geometrical production model into a parametric production model” as claimed.  However, Kimura teaches that the step of transforming the geometrical production model into a parametric production model is well-known in the art (Kimura, figure 1; VII. EXPERIMENTS, B. Demonstration with real data).  Thus, it would have been obvious, in view of Kimura, to configure Liu’s method as claimed by transforming the geometrical production model into a parametric production model for the purpose of generating the garment based on the geometrical production model.

Claim 8 adds into claim 7 “wherein the geometrical production model is obtained based on a tailor's dummy” which is obvious in the art for a tailor using the shape of a dummy to create a template forming the garment.



Claim 10 adds into claim 7 “wherein the geometrical production model is obtained based on a computer model” (Kimura, III. NON-RIGID REGISTRATION WITH SMPL).

Claim 11 adds into claim 7 “wherein the geometrical production model is obtained based on at least one of a spec sheet, a tech pack, and a set of grading rules” which is well known for a tailor using a spec sheet, a tech pack, or a set of grading rules in measuring dimensions for a garment. 

Claim 12 adds into claim 7 “wherein the transformation of the geometrical production model into a parametric production model includes a Non-Rigid Deformation algorithm” (Kimura, III. NON-RIGID REGISTRATION WITH SMPL).

Claims 13-24 claim the mathematical model of Deformation algorithm which are non-inventive mathematical manipulations and obvious to a person of the ordinary skill in the art (e.g., see Kimura’s non-regid SMPL model; IV. EIGEN-TEXTURE and V. EIGEN-DEFORMATION).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616